Citation Nr: 0304368	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed at Dallas Baptist University from 
January 19, 2000, to July 18, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
qualifying active military service from February 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2002, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  She waived 
additional RO consideration of documentary evidence submitted 
at that time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Evidence shows VA received the appellant's Application 
for Survivors' and Dependents' Educational Assistance, VA 
Form 22-5490, in July 2001.


CONCLUSION OF LAW

The requirements for an award of retroactive payment of 
Dependents' Educational Assistance, pursuant to Chapter 35, 
Title 38, United States Code, for courses taken at Dallas 
Baptist University from January 19, 2000, to July 18, 2001, 
have not been met.  38 U.S.C.A. §§ 5113, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 21.1029, 21.4131(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that there has recently been a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The June 2002 statement of 
the case adequately notified the appellant of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.  As she has been kept apprised of 
what she must show to prevail in her claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board also finds that in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the appellant that would 
warrant a remand; and her procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Records show the veteran died in May 1997 as a result of 
bronchogenic cancer.  In October 1997 the appellant submitted 
a claim for Dependency and Indemnity Compensation (DIC).  In 
August 1998 the Waco, Texas, VARO denied the appellant's 
claim for DIC.  A February 1999 VA administrative decision 
found the veteran's character of service from March 24, 1970, 
to December 20, 1977, was considered a bar to all VA 
benefits; however, a July 1999 VA administrative decision 
found the veteran's character of service from February 4, 
1966, to March 24, 1970, was honorable for the purpose of 
establishing entitlement to VA benefits.  In a December 1999 
VA administrative decision the appellant was recognized as 
the surviving common law spouse of the veteran.  By 
correspondence dated January 7, 2000, the Waco VARO notified 
the appellant that entitlement to nonservice-connected death 
pension benefits had been awarded effective from March 1, 
1998.

An April 2000 rating decision granted entitlement to service 
connection for the cause of the veteran death and established 
eligibility for Dependent's Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code 
(Chapter 35 benefits).  The appellant was notified of this 
decision and provided information as to claims for Chapter 35 
benefits by correspondence dated April 7, 2000.  In a VA Form 
21-4138 dated as signed on "6-19-00" the appellant 
requested future VA correspondence reflect her name change.

A VA report of contact, VA Form 119, dated July 10, 2001, 
noted the appellant had requested a copy of her latest award 
letter because she needed it to enroll in school.  A report 
noted as signed July 18, 2001, by J.F. as the certifying 
official for Dallas Baptist University certified the 
appellant's enrollment from January 19, 2000, to July 18, 
2001.  The record shows that in July 2001 VA received the 
appellant's Application for Survivors' and Dependents' 
Educational Assistance, VA Form 22-5490, indicating the 
appellant signed the form on July 12, 2001, and an 
Application for VA Education Benefits, VA Form 22-1990, 
indicating the appellant signed the form on July 10, 2001.  
There was an apparent alteration to the date signed on the VA 
Form 22-1990.  These forms were stamped as received by the VA 
Education Division on July 19 and July 23, 2001, 
respectively.

On December 12, 2001, the Muskogee VARO notified the 
appellant that her claim for Chapter 35 benefits for courses 
completed at Dallas Baptist University from January 19, 2000, 
to July 18, 2001, had been denied because her application had 
been received over one year after her enrollment period 
ended.  

In her December 2001 notice of disagreement the appellant 
stated she had enrolled in school to use her education 
benefits in January 2000 after receiving an award letter 
indicating entitlement to benefits retroactive to May 16, 
1997.  She reported she had spoken with Waco VARO personnel 
in January, February, March, and April 2000 and that each 
time she had been informed that she was not entitled to 
Chapter 35 benefits because the veteran had not died as a 
result of a service-connected disability.  She claimed VA 
errors were responsible for the denial of her claim and that 
she had not been made aware of her entitlement to Chapter 35 
benefits before April 2001.

In her June 2002 substantive appeal the appellant noted that 
in March 2000 she had gone to the registrar's office at 
Dallas Baptist University and had been told that VA had 
indicated she was not entitled to Chapter 35 benefits.  She 
stated she was informed that there was no reason to submit 
the application so she left it at the registrar's office.  
She stated that she had gone back to that office in June 2000 
with a letter she had received from VA.  She stated that the 
July 2001 application had been submitted for her enrollment 
at an entirely different school, Cedar Valley Community 
College, and that the failure to pay for courses taken at 
Dallas Baptist University from January 19, 2000, to July 18, 
2001, was due to VA error.

At a video conference hearing before the undersigned Board 
Member, the appellant reiterated her claim that she had tried 
to apply for Chapter 35 benefits in March 2000 and in July 
2000.  She stated that she had completed a request for VA 
certification on July 9, 2000, and provided a copy of a 
document indicating that on "7/9/0" she had signed such a 
request.  She testified that it had been her practice to only 
use single zeros when recording a date on such matters in the 
year 2000.  She also noted that the July 10, 2001, date 
signed on VA Form 22-1990 received by VA on July 23, 2001, 
had been altered.  

It is noted that in January 2003, the Board received a 
statement from the appellant regarding her video conference 
hearing transcript.  This statement has been taken into 
consideration.

Analysis

VA regulations in effect at the time of the veteran's death 
and the appellant's initial application for VA benefits 
provided that payment of educational benefits was prohibited 
for any period earlier than one year prior to the date of the 
receipt of an application for educational benefits or the 
enrollment certification verifying the applicable enrollment 
periods, whichever was later.  See 38 C.F.R. § 21.4131(a)(2) 
(1997).

Subsequently, effective June 3, 1999, the regulations were 
amended to provide that if the award was the first award of 
educational assistance payment of such benefits was 
prohibited beyond one year prior to the date of claim.  See 
38 C.F.R. § 21.4131(d)(1)(ii) (2002).  The "date of claim" 
is defined as the date on which a valid claim or application 
for educational assistance is considered to have been filed 
with VA, for purposes of determining the commencing date of 
an award of that educational assistance.  38 C.F.R. 
§ 21.1029(b) (2002).  

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) 
(codified as amended at 38 U.S.C. § 5113).  The amended 
statute provided that when determining the effective date of 
an award under Chapter 35, Title 38, United States Code, VA 
may consider the individual's application as having been 
filed on the eligibility date of the individual if that 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under chapter 
35 within one year of the rating decision.  38 U.S.C.A. 
§ 5113 (West 1991 & Supp. 2002).  

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 35 
educational benefits is not warranted.  The Board notes that 
the November 2000 amendments to 38 U.S.C.A. § 5113 are 
advantageous to the appellant's claim but that because her 
claim was not received by VA within one year of the 
April 7, 2000, notice of eligibility for Chapter 35 benefits 
there is no basis in fact or law by which retroactive 
educational benefits may be paid.  The Board finds the 
evidence in this case shows VA first received her claim for 
Chapter 35 benefits for courses taken at Dallas Baptist 
University from January 19, 2000, to July 18, 2001, in July 
2001.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  The Court specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.  VA 
records and date stamps on the relevant documents are strong 
evidence that the documents were not received by VA prior to 
July 2001.  Although the appellant has submitted evidence 
indicating signing dates had been altered, the evidence does 
not reflect when or by whom these alterations were made and 
is not probative that VA actually received them prior to July 
2001.  In addition, as the June 2000 VA Form 21-4138 
submitted by the appellant is inconsistent with her testimony 
that it had been her practice to date documents in the year 
2000 with only single zeros, the Board finds her statements 
regarding an alteration of documents warrants a lesser degree 
of probative weight.

The Board finds the probative evidence of record does not 
show VA provided incorrect information as to the appellant's 
eligibility for Chapter 35 benefits in June or July 2000.  
The Board further finds that it is likely that prior to April 
2000 the appellant and the Registrar's office at Dallas 
Baptist University were informed that she was not entitled to 
Chapter 35 benefits but that this information was correct at 
that time because the rating decision establishing such 
entitlement was not provided until April 5, 2000.  While the 
initial decision process in this matter took over 2 years, 
there is no evidence of VA error regarding the appellant's 
claim for Chapter 35 benefits.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Dallas Baptist University from January 19, 2000, to July 
18, 2001, is denied.

 
		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

